UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1445


WILLIAM LEE GRANT, II,

                    Plaintiff - Appellant,

             v.

U.S. DEPARTMENT OF DEFENSE,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:19-cv-00321-LMB-TCB)


Submitted: September 26, 2019                               Decided: September 30, 2019


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


William Lee Grant, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William Lee Grant, II, appeals the district court’s order dismissing his complaint as

frivolous under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record and find

that this appeal is frivolous. Accordingly, we deny leave to proceed in forma pauperis and

dismiss the appeal for the reasons stated by the district court. Grant v. U.S. Dep’t of

Defense, No. 1:19-cv-00321-LMB-TCB (E.D. Va. Apr. 2, 2019). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                              DISMISSED




                                            2